DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, Applicant claims in lines 14 and 15, respectively, “….suspends the cleaning device when the sensor detects…”.  This language is indefinite as Applicant has not claimed what exactly is suspended.  Applicant should particularly and distinctly claim what is being suspended.  When looking to the Specification, paragraph 22, Applicant teaches that an operation of the device is suspended.  Applicant should consider claiming this.
Claims 2-11 and 13-20 are also rejected for containing the same indefiniteness issues as claims 1 and 12 from which these claims respectively depend.

Claim Interpretation
Examiner has looked through the Specification for an explanation and definition of the words “sensor”, “normally”, and “abnormally”, along with variations thereof.
First, Examiner will discuss the claim interpretation with regards to the word “sensor”.  Applicant discloses specifically a “photosensor” and more specifically an “infrared sensor” as in paragraph 37 of the Specification.  Examiner, notes that Applicant does not mention any other types of sensors.
Second, Examiner will discuss the claim interpretation with regards to the word “normally” or variations thereof.  Examiner interprets this under paragraph 37 of the Specification wherein Applicant states, “….can normally spray the cleaning solution.”  Examiner interprets this to mean a typical/expected state or condition of spraying the cleaning solution, stated differently a uniform spray pattern.
Third, Examiner will discuss the claim interpretation with regards to the word “abnormally” or variations thereof.  Examiner interprets this under paragraphs 37 of the Specification wherein Applicant states, “….when the water jet nozzle 201 becomes abnormal.”  Examiner interprets this to mean a non-typical/non-expected state or condition of spraying the cleaning solution, stated differently a non-uniform spray pattern.
Examiner points out that all three of these words along with variations thereof work in tandem with each other, this complicates Examination, but the above should clarify Examiner’s position.
With regards to the above claim interpretation, Applicant is invited to correct/point-out/explain to Examiner if/how the above definitions/claim language interpretations are incongruent with that of Applicant’s definitions/claim language interpretations; wherein Examiner has ultimately tried to give definition to the claim language, the broadest reasonable interpretation in light of the Specification.
However, Examiner notes that it is possible that should a difference exist between the definitions/claim language interpretations of Examiner (as based thereon the Specification of the current case) and that of Applicant, a question of definiteness may arise.

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
Examiner would like to note that Applicant has cured several 35 USC 112 indefiniteness issues.  However, Applicant has not cured the 35 USC 112 indefiniteness issues as above with respect to claims 1 and 12.  Examiner has suggested a claim amendment to cure this issue, as above.
All claims stand rejected, as above, for containing the indefiniteness issues thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711